Citation Nr: 0305955	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  99-20 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of an avulsion fracture of the right posterior malleolus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from May 
1977 to June 1978.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 1998 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.  In the same 
decision, the RO denied a temporary total rating based on the 
need for convalescence.  In his notice of disagreement with 
the August 1998 rating decision, the veteran expressly 
limited his appeal to the matter of the rating for residuals 
of an avulsion fracture of the right posterior malleolus.  
Accordingly, this is the only issue before the Board.  The 
veteran was scheduled for a hearing before a hearing officer 
at the RO in April, 2000.  He canceled the hearing by written 
communication.  The case was previously before the Board in 
January 2001, when it was remanded for additional 
development.  


FINDING OF FACT

Residuals of an avulsion fracture of the right posterior 
malleolus are not shown to be manifested by more than marked 
limitation of ankle motion.  


CONCLUSION OF LAW

A rating in excess of 20 percent for residuals of an avulsion 
fracture of the right posterior malleolus is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)) 
became law.  Regulations implementing the VCAA have now been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  The VCAA and implementing regulations apply in the 
instant case.  See VAOPGCPREC 11-2000.  

The Board finds that there has been substantial compliance 
with the pertinent mandates in the VCAA and implementing 
regulations.  The claim has been reviewed on its merits, and 
well-groundedness is not an issue.  In the August 1998 
decision, in an August 1999 statement of the case, and in a 
July 2002 supplemental statement of the case (SSOC), the 
veteran was given notice of the evidence necessary to 
substantiate his claim, and of what was of record.  In the 
July 2002 SSOC, he was notified what evidence he needed to 
submit in order to substantiate his claim, and what evidence 
VA would obtain.  The SSOC specifically cited the changes in 
the law brought about by the VCAA and implementing 
regulations; it clearly explained that VA would make 
reasonable efforts to help the veteran get pertinent 
evidence, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The RO has obtained the veteran's service medical records and 
all identified records from postservice medical care 
providers, and he has been accorded VA examinations.  There 
is no indication that there is any relevant evidence 
outstanding, and nothing to suggest that another examination 
is indicated.  Development is complete to the extent 
possible; VA's duties, including those mandated by the VCAA, 
are met.

Background

The RO granted service connection for residuals of a chip 
fracture of the right posterior malleolus, rated 
noncompensable, in August 1989.  Service medical records show 
the veteran sustained a fracture of the malleolus of his 
right ankle in service when he rose from his bed in April 
1978.  He subsequently received treatment in service for 
right ankle pain and tenderness, and a report of examination 
on his separation from service shows the ankle was casted on 
his discharge from service.  In February 1994, the RO 
increased the rating of the right ankle disability to 10 
percent; and in May 1995, the rating was again increased to 
20 percent.  

Postservice medical evidence includes private medical records 
showing that the veteran sustained complex fractures of the 
right tibia and fibula in December 1997 due to a motor 
vehicle accident.  In the same month, surgery consisting of 
an open reduction and internal fixation procedure was 
performed.  

On VA examination in April 1998, the veteran complained of 
increasing right ankle pain and daily right leg pain.  He 
reported that postservice injuries included fractures of the 
right tibia and fibula in December 1997.  The examiner noted 
that the veteran's right leg was in a cast, and he had used 
crutches over the prior two months "secondary to recent 
right leg fractures."  The veteran alleviated the right leg 
pain with bed rest, leg elevation, and pain medication.  He 
performed his own daily personal care with some difficulty.  
He walked with difficulty due to back pain and leg pain, and 
stated that he could not walk further than 30 feet because of 
ankle and back pain.  The cast on his right foot prevented 
objective examination of his ankle.  There was no evidence of 
muscle atrophy.  X-rays of the right ankle reflected 
residuals of the 1997 fractures and fixation.  The diagnosis 
was right ankle pain secondary to degenerative joint disease, 
and right lower leg pain secondary to the December 1997 
fractures of his right tibia and fibula.  The examiner 
reported that there was significant physical limitation at 
the time of the examination due to problems as outlined in 
the diagnosis.  

VA outpatient records dated from July 1994 to January 2002 
report treatment the veteran received for numerous medical 
problems, including of the right ankle.  The records indicate 
he was issued a soft ankle brace in September 1994 after 
complaints of right ankle instability.  An October 1999 
outpatient report shows complaints of chronic right ankle 
pain, aggravated by active plantar flexion.  The pain was 
most severe when the veteran walked long distances without a 
cane.  He reported some numbness and tingling on the medial 
and lateral dorsal foot, and reportedly had therapy to help 
with right ankle range of motion and strength.  A May 2000 
outpatient report notes continued right ankle pain and 
instability.  The veteran stated that he used to have 
problems due to valgus collapse, but had not experienced 
those problems since the open reduction and internal fixation 
in 1997.  The May 2000 record indicates that he sprained the 
ankle (he heard a "snap") a few weeks prior to the clinical 
visit.  Examination revealed right ankle pain on extension, 
with no pain on flexion, eversion, or inversion.  There was a 
palpable "pop" on extension.  The ankle joint was 
reportedly non-irritable.  X-rays revealed healed fractures 
of the distal tibia and fibula, and the most distal screw in 
the tibia appeared to extend within soft tissues of the 
medial ankle.  The diagnosis was status post right ankle 
fracture, times three; and status post open reduction and 
internal fixation, with chronic ankle pain and likely early 
osteoarthritis.  An outpatient record dated in January 2002 
shows a diagnosis of bilateral ankle sprain, attributed to 
the veteran being assaulted the day before.  

On VA examination in March 2002, the veteran complained of 
right ankle pain, occasional swelling, and instability when 
he took big steps.  He stated that problems referable to his 
right ankle "changed his life," and he recounted the 
details of the December 1997 motor vehicle accident.  Since 
the December 1997 accident, he had worn high-top boots and a 
foot-ankle orthosis that extended up the posterior aspect of 
the right thigh.  He contended that the right ankle injury he 
sustained in December 1997 was the result of weakness of his 
right leg secondary to the right ankle injury he sustained in 
April 1978.  

Examination revealed that the veteran walked with a mild limp 
when the orthosis was removed from his right ankle.  The 
right ankle demonstrated a full range of motion as compared 
to the left ankle, with dorsiflexion to 20 degrees and 
plantar flexion to 45 degrees, bilaterally.  The examiner 
expressly noted that the range of motion of both ankles was 
normal, with no associated weakness, fatigue, or lack of 
endurance or coordination.  There was a two-centimeter by 
four-centimeter split-thickness healed scar over the dorsal 
aspect of the right leg, just proximal to the ankle joint.  
Distal to that was a well-healed Z-scar over the anterior 
aspect of the right ankle and a smaller scar over the lateral 
malleolus.  The scars were non-tender and non-disfiguring.  
X-rays of the right ankle demonstrated mild osteoarthritic 
spur changes in the region of the medial malleolus and the 
medial wall of the talus.  The ankle joint appeared normal, 
as did the hindfoot and subtalar joint.  There were 
transfixion screws from the 1997 fractures.  The diagnosis 
was status postoperative open reduction and internal 
fixation, comminuted fracture of the right distal tibia and 
fibula, secondary to a major injury in 1997 with residual 
right thigh atrophy and right ankle arthritis.  

In direct response to the specific questions posed in the 
January 2001 Board remand, the examiner reported as follows:

It is my opinion that the current 
findings and the surgery on the right 
ankle are due entirely to the December 
1997 motor vehicle accident.  There were 
no other contributing factors.  The 1978 
injury of the right ankle was primarily a 
soft tissue type of injury with little in 
the way of any residual problems.  

The [veteran] has no present 
manifestations of the avulsion fracture 
of the right posterior malleolus, which 
occurred during his service.  The records 
indicate a subsequent union, and there 
are records in the chart that state that 
the fracture site was no longer visible, 
and there was no evidence of any joint 
residual problem prior to the 1997 (motor 
vehicle accident).  On today's 
examination, there is no evidence of 
pain, weakness, fatigue, lack of 
endurance or incoordination associated 
with the ankle joints.  

Any current functional loss, weakness, or 
discomfort can be attributed solely to 
the 1997 accident.  I find that there is 
little in the way of objective findings 
at the present time despite the 
significant 1997 injury.  There is no 
functional loss due to weakness, pain on 
use or flare ups associated with the 
right ankle injury that occurred while in 
service.  I see no reason that he needs a 
foot-ankle orthosis, any special shoe, a 
cane, or any other ambulatory devices.  I 
do not think that any everyday activity 
is compromised by his current orthopaedic 
findings, and I feel that he is certainly 
employable without restrictions.

Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  In 
regard to any request for an increased schedular evaluation, 
the Board will only consider the factors as enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  

In a claim for an increased rating, the present level of 
disability is of primary concern; the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where there is a 
question as to which of two evaluations apply, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The veteran's right ankle disability is currently rated under 
the code pertaining to limitation of ankle motion, 38 C.F.R. 
§ 4.71a, Code 5271, which provides that a 10 percent rating 
is warranted where there is moderate limitation of motion.  A 
20 percent rating is warranted where there is marked 
limitation of motion.  20 percent is the maximum rating under 
Code 5271.  To warrant a rating in excess of 20 percent for 
the veteran's right ankle disability, the ankle would have to 
be manifested by ankylosis.  38 C.F.R. § 4.71a, Code 5270.  

38 C.F.R. § 4.71, Plate II, reflects that normal dorsiflexion 
of the ankle is from zero to 20 degrees, and normal plantar 
flexion is from zero to 45 degrees.

In rating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  Functional impairment shall also be 
evaluated on the basis of lack of usefulness, and the effects 
of the disability upon the person's ordinary activity.  
38 C.F.R. § 4.10; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Here, the evidence as a whole (most significantly the 
findings on VA examination in March 2002) reflects that even 
despite the effects of the intercurrent ankle injury 
fractures the veteran sustained in 1997 (which are not 
service connected and may not be considered in rating the 
service connected residuals of the malleolus fracture), the 
range of motion of the veteran's right ankle is normal, i.e., 
from zero to 20 degrees on flexion and from zero to 45 
degrees on flexion on examination in March 2002.  The March 
2002 examiner also expressly stated that any current loss of 
motion, function due to factors such as pain, weakness, etc. 
was due to the intercurrent injury in 1997, and not the 
service connected disability.  There is no competent 
(medical) evidence/opinion to the contrary.  The service 
connected residuals of an avulsion fracture of the right 
posterior malleolus are currently assigned the maximum 
scheduler rating provided for limitation of motion of the 
ankle.  To warrant a higher rating, the evidence would have 
to show that the disability has resulted in ankylosis of the 
ankle.  The evidence does not show anywhere near such a level 
of disability due to the service connected residuals of an 
avulsion fracture of the right posterior malleolus.  

The doctrine of resolving reasonable doubt in a claimant's 
favor does not apply in this case as the preponderance of the 
evidence is against the claim.


ORDER

A rating in excess of 20 percent for residuals of an avulsion 
fracture of the right posterior malleolus is denied.



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

